DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3, 8, 10, and 13 are objected to because of the following informalities:  
In claim 3, line 3, “the number of dimension” should be --a number of dimension-- to avoid the issue of lack of antecedent basis.
In claim 8, line 3, “the number of dimension” should be --a number of dimension-- to avoid the issue of lack of antecedent basis.
In claim 10, line 1, “The recording medium” should be --The abnormality detection method-- to correct a typo.
In claim 13, line 3, “the number of dimension” should be --a number of dimension-- to avoid the issue of lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “executing, for combinations of a plurality of items selected from measurement items related to a moving object, first determination of whether or not a relationship between measurement values of the plurality of items has a linearity by using a portion of the measurement values of the plurality of items; executing, by using the measurement values of the plurality of items when an abnormality occurs, second determination of whether or not the relationship between the measurement values of the plurality of items when the abnormality occurs has the linearity; and selecting the combinations of the plurality of items as monitoring target items for detecting an abnormality of the moving object when the relationship has the linearity in a normal state and the relationship does not have the linearity in an abnormal state.” These limitations are about mental processes – concepts performed in the human mind (or with a pen and paper). They are about observing measuring values, making judgements regarding linearity based on the observation, and selecting monitoring target items based on the judgements.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “A non-transitory computer-readable recording medium … causing a computer to execute a process” of the abstract idea. However, these are merely generic computer components for performing a generic computer function of processing data. The claim is no more than applying the exception using generic computer components. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than merely generic computer components for performing a generic computer function of processing data. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 6 and 11 are similarly rejected by analogy to claim 1.

Dependent claims 2-5, 7-10, and 12-15 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea (such as adding more details of mental processes or mathematical concepts) or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Notes
4.	Claims 1, 6, and 11 distinguish over the closest prior art of record as discussed below.

	Regarding claims 1, 6, and 11, the closest prior art of record fails to teach the features (claim 1 as the representative): “executing, by using the measurement values of the plurality of items when an abnormality occurs, second determination of whether or not the relationship between the measurement values of the plurality of items when the abnormality occurs has the linearity; and selecting the combinations of the plurality of items as monitoring target items for detecting an abnormality of the moving object when the relationship has the linearity in a normal state and the relationship does not have the linearity in an abnormal state,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Tamaki et al. (US 20110276828 A1; cited in IDS) teaches a method of an apparatus anomaly monitoring, involving creating an ensemble of models formed of predictive models of an objective variable for each explanatory variable based on regression analysis with using a plurality of state data items measured from the apparatus to be a target. First, Tamaki et al. does not explicitly teach that the apparatus is a moving object. Second, it teaches selecting the explanatory variable depending on cases to prevent the occurrence of multicollinearity. Therefore, there is no teaching or suggestion for “selecting the combinations of the plurality of items as monitoring target items for detecting an abnormality of the moving object when the relationship has the linearity in a normal state and the relationship does not have the linearity in an abnormal state” as claimed.
	EMIGHOLZ et al. (WO 2007124002 A2; cited in IDS) teaches a method for detecting an abnormal event for process units of a Delayed Coking Unit, involving comparing an operation of process units to statistical and engineering models. The statistical models are developed by principal components analysis of normal operation for these units. The engineering models are based on statistical and correlation analysis between variables. An abnormal condition is indicated based on the difference between the operation of a process unit and the normal model result.
	Jeong et al. (US 20160061902 A1) teaches a method for diagnosing a state of a fuel cell stack, involving measuring and detecting a non-linearity between voltage and current of the fuel cell stack to determine an abnormal state of the fuel cell stack by knowing/assuming that the voltage/current characteristic of the voltage of the fuel cell stack during operation in the normal state is linear, and that the voltage/current characteristic of the voltage of the fuel cell stack during operation in the abnormal state is non-linear. However, Jeong et al. does not explicitly teach determining whether or not a relationship between voltage and current is linear at a normal state and non-linear at an abnormal state, in order to select voltage and current as monitoring target items. 
	Chen et al. (US 20170314961 A1) teaches a method for anomaly detection in complex physical systems, involving extracting features representative of a temporal evolution of the complex physical system, and analyzing the extracted features by deriving vector trajectories using sliding window segmentation of time series, applying a linear test to determine whether the vector trajectories are linear, and performing subspace decomposition on the vector trajectory based on the linear test.
	XU et al. (CN 107909822 A) teaches a method of diagnosis of SCATS coil detector, involving using an approximate linear relation of saturation and flow by a saturation-flux of two dimensions of the data point distribution state to judging data quality of the coil. If the near-linear relationship between flow rate and saturation is not satisfied, this condition indicates abnormal data.
	None of the above references teaches or suggests the above indicated features as claimed.

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhao et al. (“Fault and defect diagnosis of battery for electric vehicles based on big data analysis methods” Applied Energy 207 (2017) 354-362) teaches a fault diagnosis method for battery systems in electric vehicles based on big data statistical methods.
	ZHU et al. (“DIMENSION-REDUCTION TYPE TEST FOR LINEARITY OF A STOCHASTIC REGRESSION MODEL” ACTA MATHEMATICAE APPLICATAE SINICA, Vol.14 No.2, Apr., 1998) discusses the test for linearity of a multivariate stochastic regression model. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857